Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for DE10336913.9 has been filed in parent Application No. 10/913,095, filed on 6 August 2004 and the certified copy for DE102005028637.2 and EP 05002588.1 has been filed in parent Application No. 11/348,053, filed on 6 February 2006.
Information Disclosure Statement
The foreign references and non-patent literature cited in the information disclosure statement of 27 June 2022 are found in at least one of the parent applications. 
JP 5-208846, JP 7-187710, JP 10-101409, JP 11-314938, JP 9-501092, JP 2008-515549, JP 2005-53776, DE 2949619 and DE 1696473 cited in the information disclosure statement of 27 June 2022 have all been considered with respect to the chemical formulas and compositions disclosed therein.  
Specification
The disclosure is objected to because of the following informalities: 
The status of parent application 16/977050 in paragraph [0001] needs to be updated. In table IV, none of the phases in the “phases present after 2nd crystallization” row are in bold type. It is unclear if this is correct or not  Also in example 6 in table IV, “ls2” should be “LS2”. Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  “Lithium” is missing from before “metasilicate” in the phrase “metasilicate as the main crystalline phase” in both of these claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This claim teaches a dental restoration milled and sintered from a lithium silicate glass-ceramic blank fixed to a hold, where the lithium silicate glass-ceramic comprises an initial phase comprising 20-50 vol% lithium metasilicate as the main crystalline phase. The specification teaches milling a lithium silicate glass-ceramic blank fixed to a hold, where the lithium silicate glass-ceramic comprises an initial phase comprising 20-50 vol% lithium metasilicate as the main crystalline phase into a dental restoration which can be followed by a second crystallization heat treatment step or a hot pressing step which forms a lithium disilicate containing restoration (para 58, 61, 63, 67-69, 72-73, 79-81 and examples). While paragraphs [0067] and [0068] teach coating a framework formed by the milling process with a glass or glass ceramic by sintering; this is different from what is claimed. There is no teaching in the specification of forming a dental restoration by milling and sintering a lithium silicate glass-ceramic blank fixed to a hold, where the lithium silicate glass-ceramic comprises an initial phase comprising 20-50 vol% lithium metasilicate as the main crystalline phase. The taught crystallization steps are different from sintering in that they do not consolidate a powder into an solid or porous article. Thus the claimed dental restoration is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 3, 7 and 9 teach the glass-ceramic article comprising an initial phase comprising 20-50 vol% lithium metasilicate as the main crystalline phase is millable to a dental restoration having a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and exhibiting a final lithium dislicate phase. It is unclear if these claims are claiming the article can be milled to a dental restoration which then can be heat treated so as to have a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase or if they are stating the milling process forms a dental restoration having a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase. The specification teaches the first option and there is no teaching or suggestion in the art of record that simply milling a glass-ceramic article comprising an initial phase comprising 20-50 vol% lithium metasilicate as the main crystalline phase into a dental restoration will produce a dental restoration having a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and exhibiting a final lithium dislicate phase, which is the second option. 
 Claims 4 and 8 are indefinite since it is unclear if the dental restoration of these claims is that milled from the glass-ceramic article comprising an initial phase comprising 20-50 vol% lithium metasilicate as the main crystalline phase or is that which has been milled glass-ceramic article comprising an initial phase comprising 20-50 vol% lithium metasilicate as the main crystalline phase and heat treated so as to have a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase. 
Claim 11 is indefinite since it is unclear if the claimed dental restoration produced by milling and sintering has a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase or not. Furthermore, this claim is indefinite as to how the milled blank is sintered into the claimed shapes since solid articles cannot be sintered. 
Claim Interpretation
Claims 3, 7 and 9 are being interpreted as meaning that they are directed to the property that the claimed article can be milled to a dental restoration which then can be heat treated so as to have a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase. Thus interpretation matches the teachings in the specification.
In view of the above interpretation of claims 3 and 7, claims 4 and 8 are being interpreted as being directed to dental restoration produced by milling a glass-ceramic article, which is a blank fixed to a holder, comprising an initial phase comprising 20-50 vol% lithium metasilicate as the main crystalline phase.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5-11 of prior U.S. Patent No. 11,369,460. This is a statutory double patenting rejection.
Both sets of claims are word-for-word identical and thus claim the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 8-10 of U.S. Patent No. 7,316,740. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 8-10 teaches the lithium silicate dental glass-ceramic material comprising lithium metasilicate as the main crystalline phase of patented claim 1 in the form of a blank or a dental restoration, which can be one of those of claim 4. The patented shaped material in the form of blank and dental restorations read upon the claimed articles. Patented claim 5 teaches amount of lithium metasilicate in the lithium silicate dental glass-ceramic material comprising lithium metasilicate as the main crystalline phase of patented claim 1 is 20-50 vol%. Given the teaching in these claims, one of ordinary skill in the art would have found it obvious to use the  lithium silicate dental glass-ceramic material comprising lithium metasilicate as the main crystalline phase of patented claim 5 in the articles of claims 8-10. Since the material of claim 5 is the same as the material in the article of claim 1 in this application, one of ordinary skill in the art would expect the patented material to inherently be able to be milled a dental restoration which then can be heat treated so as to have a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase, which means one of ordinary skill in the art would expect the patented materials  to inherently have the property of claim 3, absent any showing to the contrary. The dental restorations taught by the combination of claims 5, 9 and 10 suggest the dental restoration of claim 4 in this application.
Claims 1-3, 5-7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 8, 11 and 16 of U.S. Patent No. 8,047,021. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a process for producing lithium silicate dental glass-ceramic blanks comprising lithium metasilicate as the main crystalline phase where the blanks are fixed to a holder (claims 1 and 11), the process where the amount of lithium metasilicate in the lithium silicate dental glass-ceramic blank is 20-50 vol% (claims 1 and 16) and the process where the resulting blank has a biaxial flexural strength of at least 90 MPa, measured according to ISO 6872, and an exhibiting edge strength with a fracture toughness of at least 0.8 MPa/m2 (claims 1, 8 and method for measuring the claimed properties of claim 8 as defined in the specification of the patent), which are the properties of claims 5 and 9 in this application. 
The process of patented claims 1 and 16 teaches the article of claim 1 of this application.  One of ordinary skill in the art would realize that the blank of claim 16 can be fixed to a holder since these blanks further define the blank of claim 1, which suggests the article of claim 2 of this application.  Since the article produced by the process of claim 16 is the same as the article of claim 1 in this application, one of ordinary skill in the art would expect the patented material to inherently be able to be milled a dental restoration which then can be heat treated so as to have a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase, which means one of ordinary skill in the art would expect the blanks produced by the patented method to inherently have the property of claim 3, absent any showing to the contrary.
Since the process of claim 1 produces both a blank comprising 20-50 vol% lithium metasilicate crystalline phase and a blank having the properties of claims 5 and 9 of this application, one of ordinary skill in the art would realize that the patented process will produce a blank having both the properties of claims 5 and 9 of this application and which comprises 20-50 vol% lithium metasilicate crystalline phase. Since the this suggested blank is the same as the article of claims 5 and 9 in this application, one of ordinary skill in the art would expect the patented material to inherently be able to be milled a dental restoration which then can be heat treated so as to have a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase, which means one of ordinary skill in the art would expect the blanks produced by the patented method to inherently have the property of claim 7 and millable property of claim 9, absent any showing to the contrary. Thus the teachings in patented claims 1, 8 and 16 suggest the blanks of claims 5 and 9 of this application. One of ordinary skill in the art would realize that the suggested blank of claims 8 and 16 can be fixed to a holder since these blanks further define the blank of claim 1, which suggests the article of claims 6 and 10 of this application.  
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 38 of U.S. Patent No. 9,248,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented process of claims 30 and 38 forms lithium silicate dental glass-ceramic blanks comprising lithium metasilicate as the main crystalline phase where the amount of lithium metasilicate in the lithium silicate dental glass-ceramic blank is 20-50 vol%. The resulting blank teaches the article of claim 1 of this application. Since the blank produced by the process of claim 38 is the same as the article of claim 1 in this application, one of ordinary skill in the art would expect the patented material to inherently be able to be milled a dental restoration which then can be heat treated so as to have a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase, which means one of ordinary skill in the art would expect the blanks produced by the patented method to inherently have the property of claim 3, absent any showing to the contrary.
Claims 1, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 9,249,048. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a process for producing a dental restoration, which can one of those of claim 4, by machining, or milling, a lithium silicate dental glass-ceramic blank comprising lithium metasilicate as the main crystalline phase where the amount of lithium metasilicate in the lithium silicate dental glass-ceramic blank is 20 vol% or greater, which overlaps the claimed range. 
Since the article produced by the process of patented claim 2 is the same as the article of claim 1 in this application, one of ordinary skill in the art would expect the patented material to inherently be able to be milled a dental restoration which then can be heat treated so as to have a biaxial flexural strength between 250-472 MPa measured according to ISO 6872 and a final lithium dislicate phase, which means one of ordinary skill in the art would expect the blanks produced by the patented method to inherently have the property of claim 3, absent any showing to the contrary. The dental restorations produced by the process of patented claims 1, 2 and 4  suggest the dental restoration of claim 4 in this application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 18 of U.S. Patent No. 9,249,048 in view of CA 2357000 or WO 91/18356.
Patented claim 1, 2 and 18 teaches a process for producing a dental restoration, which can one of those of claim 4, by machining, or milling, a lithium silicate dental glass-ceramic blanks comprising lithium metasilicate as the main crystalline phase where the amount of lithium metasilicate in the lithium silicate dental glass-ceramic blank is 20 vol% or greater, which overlaps the claimed range. While the claims of U.S. Patent No. 9,249,048 do not teach that the claimed blank is fixed to a holder; it is well known in the art, as shown by CA 2357000 and WO 91/18356, that blanks used in machining processes which form dental restorations are conventionally fixed to blanks. Therefore one of ordinary skill in the art would have found it obvious to fix the blank of claim 18 in U.S. Patent No. 9,249,048 to a holder and then to use this article in the patented machining process. This article suggested that of claim 2. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 9,757,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a lithium silicate dental glass-ceramic blank comprising lithium metasilicate as the main crystalline phase where the amount of lithium metasilicate in the lithium silicate dental glass-ceramic blank is 20 vol% or greater, which overlaps the claimed range. Patented claim 6 teaches the blank of claim 1 is fixed to a holder. Therefore, one of ordinary skill in the art would have found it obvious to fix the blank of claim 3 to a holder since claim 3 depends from claim 1. 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,369,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims suggest those in this application in that they are identical to those set forth in this application except the parented claim include the further limitation that the article has a biaxial flexural strength of at least 90 MPa measured according to ISO 6872. Thus the patented article and restoration falls within the scope of the article and restoration of this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/25/22